Citation Nr: 0413371	
Decision Date: 05/25/04    Archive Date: 06/02/04	

DOCKET NO.  93-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 9, 1968, to July 25, 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that found that new and material 
evidence had not been presented to reopen a claim of service 
connection for degenerative disc disease of the lumbosacral 
spine.  

A May 1999 Board decision denied the veteran's appeal with 
respect to whether new and material evidence had been 
presented to reopen a claim of service connection for 
degenerative disc disease of the lumbosacral spine.  The 
veteran appealed the Board's May 1999 decision to the United 
States Court of Appeals for Veterans Claims (Court).  An 
October 2001 order of the Court vacated the Board's May 1999 
decision and remanded the issue for further consideration.  A 
copy of the Court's order has been included in the veteran's 
claims file.  

A June 2002 Board decision found that new and material 
evidence had been presented to reopen the claim of service 
connection for degenerative disc disease of the lumbosacral 
spine.  Additional development was accomplished and the 
appeal remanded to the RO for further consideration.  


FINDING OF FACT

The veteran's degenerative disc disease of the lumbosacral 
spine is not related to her active service.  




CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the Veterans Claims Assistance Act 
of 2000 (VCAA) was enacted.  VA believes that this decision 
is incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was a harmless error for the reasons specified 
below.  

In the present case, a substantially complete application was 
received in February 1996.  Thereafter, in a rating decision, 
dated in April 1996, the claim was denied.  Only after that 
rating decision was promulgated did the AOJ, in 
November 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA, and the need for the claimant to submit any 
evidence in her possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
expressed requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be nonprejudicial to a 
claimant. 

The Court in Pelegrini found on the one hand, that the 
failure to provide the notice until after the claimant has 
received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was nonprejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, a 
lack of such a pre-AOJ decision notice was not prejudicial to 
the appellant.")

In light of these two findings of prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error found to be non prejudicial to a claimant.  To 
find otherwise would require the Board to remand every case 
for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such, it is not a reasonable 
construction of § 5103(a).  There is no basis for concluding 
that harmful error occurred simply because a claimant 
receives VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the expressed holding in 
Pelegrini would require the whole rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this would not have been the intention 
of the Court, otherwise, it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 Fed. Cir. (2004) (there is no 
implicit exemption within notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory commands set 
forth in § 7261(b)(2) that the Veterans Claims Court shall 
"take into account the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes a harmless error, especially since 
the AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply us no 
"adverse determination" as discussed by the Court in 
Pelegrini for the appellant to overcome.  See Pelegrini.  
Similarly, a claimant is not compelled under 38 U.S.C.A. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in November 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the most 
recent transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The case was readjudicated and a supplemental 
statement of the case provided to the appellant simultaneous 
with the notice.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  In February 2003, and 
again in December 2003, the appellant's representative has 
indicated that the veteran has no additional evidence to 
submit.  The veteran has been provided a personal hearing and 
VA examination.  VA and private treatment records have been 
associated with the record, as well as records relating to a 
determination made by the Social Security Administration.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  All of the 
requirements of a VCAA notice have been fully satisfied and, 
as discussed above, the timing of that notice has not been 
prejudicial error to the appellant in this case.  

Service connection may be established for a disability 
resulting from personal injury suffered of disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered, or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The appellant asserts that she lifted a heavy barrel during 
active service.  She asserts that this lifting incident 
resulted in injury to her lumbosacral spine currently 
manifested by degenerative disc disease of the lumbosacral 
spine.  The appellant is qualified to testify regarding 
lifting of the barrel and any symptoms she felt at that time, 
but she is not qualified, as a lay person, to offer a medical 
diagnosis or etiology with respect to any current back 
disability.  Therefore, her testimony regarding the incident 
is probative, but her statements and testimony regarding 
etiology of any current disability to that incident is of no 
probative weight because the appellant does not have 
sufficient medical expertise to offer such opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The report of the veteran's May 1968 service entrance 
examination, and medical history completed in conjunction 
therewith, reflects that the appellant reported that she had 
no recurrent back pain.  The report of the service entrance 
examination reflects that her spine and musculoskeletal 
examination were  normal.  A May 26, 1968, service medical 
record reflects that the veteran was seen with complaints of 
low back pain.  She complained of pain in the lower back of a 
three-week duration, and chronic episodes of back pain for 5 
to 6 months.  The impression was unrelated to any 
musculoskeletal or neurological abnormality.  The veteran was 
seen again on July 3, 1968, with complaints of low back pain.  
She had no radiation down the leg and no increased symptoms 
with cough or sneeze.  There was no weakness or tingling.  On 
examination her back had full range of motion and no pain on 
straight leg raising.  There was no neurological deficit 
found.  She was seen again on July 18, 1968, with similar 
complaints.  Tylenol, heat, and a bed board were prescribed.  
The report of a July 1968 service X-ray reflects that there 
was narrowing of the L5-S1 disc space.  The report of a 
July 1968 service separation examination, and medical history 
completed in conjunction therewith, reflects that the veteran 
reported back trouble.  She reported to the physician that 
she had a history of strained muscles in the back.  The 
report of examination reflects that her spine and 
musculoskeletal system were normal.  

The service medical records and reports of examination will 
be accorded large probative weight because they were 
completed contemporaneous with the events that occurred and 
because they were the best attempt at that time to ascertain 
and diagnose the veteran's complaints.

The report of a November and December 1968 VA hospital 
discharge summary reflects that the veteran complained of 
transverse low lumbosacral pain with radiation to the left 
buttocks and down the left thigh to the popliteal space.  She 
reported aggravation of discomfort on coughing.  The 
diagnoses included degenerative disc of the lumbosacral with 
left sciatic radiation.  This hospital report will be 
accorded large probative weight because it is contemporaneous 
with the event, and because it reflects the best effort at 
that time to ascertain the appellant's complaints and offer a 
diagnosis. 

A February 1995 VA medical record reflects multiple 
complaints including complaints of back pain.  VA treatment 
records, dated thereafter, continue to reflect complaints 
related to the veteran's back.  VA treatment records dated in 
1997 reflect a diagnosis of rheumatoid arthritis.  These 
records will be afforded large probative weight because they 
are contemporaneous with the event and because they reflect 
the best effort at that time to ascertain what the veteran's 
disability was.  

An April 2002 letter from a VA physician reflects that the 
veteran was his patient and had known degenerative disc 
disease of her lumbosacral spine.  It reflects that the 
veteran had reported lifting a barrel full of trash during 
service and throwing her back out at that time.  It indicates 
that she required a brace for a period of time.  It was the 
physician's medical opinion that this type of previous injury 
may result in a future discomfort to the previously injured 
site, and in turn, lead to the possible occurrence of 
degenerative disease as the veteran had.  This opinion will 
be accorded very small probative weight because it does not 
indicate that the physician had access to any records or 
history.  It reflects that the veteran reported requiring a 
brace for a period of time, but the medical evidence does not 
indicate that the veteran was provided a brace during 
service.  Rather, the evidence indicates that the veteran was 
provided a brace at the time of the November and 
December 1968 VA hospitalization.  Further, very small 
probative weight has been assigned to this evidence because 
the opinion uses language such as "may result" and "possible 
occurrence" indicating that the opinion references a 
possibility rather than a probability.

The report of a November 2002 VA examination reflects that 
the veteran's claims file was present and reviewed prior to 
the interview.  The appellant was examined and the examiner 
offered the opinion that the veteran's currently manifested 
degenerative disc disease of the lumbosacral spine cannot be 
medically linked or attributed to the veteran's military 
service.  This opinion will be accorded very large probative 
weight because it reflects that the examiner accomplished an 
examination.  It indicates that the examiner had access to 
the veteran's claims file, including her service medical 
records and other medical records.  Further, it offers an 
unequivocal opinion that specifically addresses the etiology 
of any currently manifested degenerative disc disease of the 
lumbosacral spine.  

Records relating a determination made by the Social Security 
Administration have been reviewed.  These records reflect 
that the veteran's Social Security award is based on a 
primary diagnosis of rheumatoid arthritis.  These records do 
not provide any additional enlightenment regarding etiology 
of the currently manifested degenerative disc disease of the 
lumbosacral spine.  

Based upon the probative weight assigned to the evidence of 
record there is evidence of large probative weight that the 
veteran did not experience any disability of the back during 
her active service.  In this regard, examination during 
service indicated that there was no neurological deficit and 
evidence of large probative weight reflects that evidence of 
neurological deficit was first manifested in November and 
December 1968.  It is noted that on examination during 
service items such as coughing did not increase symptoms, 
while during the hospitalization, in late 1968, coughing did 
increase symptoms.  There is evidence of large probative 
weight that the appellant continued to have back complaints 
during the 1990's, but this evidence does not provide any 
etiology for disability related to those complaints.  There 
is evidence of very small probative weight indicating that 
there may be some relationship between current degenerative 
disc disease of the lumbosacral spine and an inservice 
incident and there is evidence of very large probative weight 
indicating that currently manifested degenerative disc 
disease of the lumbosacral spine is not related to service.  

With consideration that evidence of large probative weight 
indicates that degenerative disc disease of the lumbosacral 
spine did not exist during active service and was first shown 
in November and December 1968, and evidence of very large 
probative weight indicating that there is no relationship 
between currently manifested degenerative disc disease of the 
lumbosacral spine and active service, a preponderance of the 
evidence is against a finding that the veteran's currently 
manifested degenerative disc disease of the lumbosacral spine 
is related to active service.  




ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



